Opinions of the United
1997 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-31-1997

DeBlase v. Roth
Precedential or Non-Precedential:

Docket
96-1088




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1997

Recommended Citation
"DeBlase v. Roth" (1997). 1997 Decisions. Paper 256.
http://digitalcommons.law.villanova.edu/thirdcircuit_1997/256


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1997 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
       UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                         _______________

                           NO. 96-1088
                         _______________


                         THOMAS DEBLASE,

                                           Appellant

                                v.

           LAWRENCE V. ROTH, WARDEN, MONTGOMERY COUNTY
       CORRECTIONAL FACILITY; THE ATTORNEY GENERAL OF THE
                      STATE OF PENNSYLVANIA
                         _______________

                      Argued February 6, 1997

         Before: STAPLETON and MANSMANN, Circuit Judges,
                       and RESTANI*, Judge

                Reargued En Banc October 29, 1997

        Before: SLOVITER, Chief Judge, BECKER, STAPLETON,
          MANSMANN, GREENBERG, SCIRICA, COWEN, NYGAARD,
            ALITO, ROTH, LEWIS, McKEE, Circuit Judges

                         _______________


                            O R D E R


          This matter having come before the court en banc by
order of this court dated July 30, 1997, following the grant of
rehearing pursuant to this court's Internal Operating Procedure
9.4.1., it is hereby

___________________

*    Hon. Jane A. Restani, Judge, United States Court of      International
Trade, sitting by designation.

          O R D E R E D that the order of the district court
dated January 11, 1996 denying and dismissing appellant's
petition for a writ of habeas corpus under 28 U.S. Code   2254
be and is hereby affirmed by an equally divided court.
          Each party shall bear its own costs.
                              By the Court,
                           /s/ Dolores K. Sloviter
                          Chief Judge




Dated: October 31, 1997